Case 3:20-cv-00540-B-BT Document 71 Filed 07/28/20             Page 1 of 8 PageID 2563



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

C.T.M.,                                      §
              Petitioner,                    §
                                             §
v.                                           §          No. 3:20-cv-540-B (BT)
                                             §
MARC J. MOORE, Dallas Field Office Director, §
Immigration and Customs Enforcement, Dept. §
Of Homeland Security, Et al.,                §
             Respondents.                    §

   ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Petitioner C.T.M. filed objections, and the District Court has

made a de novo review of those portions of the proposed findings and recommendation to

which objection was made. For the following reasons, the objections are overruled.

                                             I.

       1.     C.T.M. objects that the Magistrate Judge’s evaluation of the evidence was
              clearly erroneous.

       C.T.M. raises a number of objections arguing the Magistrate Judge’s evaluation of the

evidence was clearly erroneous. First, she argues the Magistrate Judge erred by “failing to

determine that Respondent’s agent had not competently evaluated the evidence,” and “by

failing to allow Petitioner to respond to crucial evidence.” (Objs. at 2). She states

Respondents’ Field Director Kelei Walker “did not have the competence or expertise to

evaluate the documents from the Democratic Republic of the Congo (DRC) and elsewhere.”

                                             1
Case 3:20-cv-00540-B-BT Document 71 Filed 07/28/20               Page 2 of 8 PageID 2564



(Id.) To support this claim, she renews arguments from her amended petition that Walker

did not understand the DRC records because of a failure to understand the French language

documents, that Respondents’ interpretation of her DRC documents were incorrect, and that

Walker’s statements raise “suspicions of bias.”

       She also claims for the first time that her school records showing that she attended

school when she was one and two years old are not false because “in the DRC, infants

sometimes attend schools as the only form of daycare available to them.” (Id. at 4.) She does

not explain, however, how she could be enrolled in classes such as verb conjugation, spelling

and grammar, computer science, calligraphy, and others when she was one and two years old.

Additionally, she claims the BITMAP information was “rife with inconsistencies” because

there is a record “allegedly collected in Panama, but there is nothing on the record to

indicate where or who collected the data,” that her height and weight varied in each entry,

and an entry “allegedly from Costa Rica” lists her country of birth as Haiti. (Id. at 4-5.) As

stated in the Findings, Conclusions, and Recommendation, Respondents argue that C.T.M.

misrepresented her country of birth as Haiti to Costa Rican officials. (ECF No. 68 at 16.)

C.T.M.’s objections fail to establish the Magistrate Judge erred in evaluating the evidence

in this case.

       C.T.M. also argues that although the Magistrate Judge “recognizes Petitioner’s claims

that her father made representations for her . . . This recognition, without a discussion and

conclusion, is at odds with the by (sic) the Magistrate Judge’s conclusion that ‘Respondents


                                              2
Case 3:20-cv-00540-B-BT Document 71 Filed 07/28/20                Page 3 of 8 PageID 2565



considered the totality of the evidence.’” (Objs. at 5.) The Findings, Conclusions, and

Recommendation included C.T.M.’s claim that her father provided a false date of birth for

her visa application in 2014, and that she had no control over her father’s misrepresentations.

(ECF No. 68 at 2.) Further, Walker’s declaration also states she considered C.T.M.’s claim

that her father misrepresented her age on the 2014 visa application. (Resp. App. 131-133,

ECF No. 32-5). This objection is without merit.

       C.T.M. also claims Field Officer De La Cruz’s statement that he relied on “other

records” to determine her age is “so vague[] as to make it impossible to even identify them.”

(Objs. at 5.) The Findings, Conclusions, and Recommendation show, however, that De La

Cruz’s report states these “other records” were records submitted to De La Cruz by C.T.M.

(See ECF No. 68 at 16.) C.T.M. also states Respondents failed to take account that she was

a victim of trafficking, but she does not explain how this claim entitles her to relief.

       C.T.M. argues she “was also denied an opportunity to respond to the faulty evaluation

of evidence or even to identify the errors because Respondents initially withheld evidence

and only disclosed it in their Answer to Petitioner’s Amended Complaint. Furthermore, the

Court did not order a Reply by Petitioner to Respondent’s Answer, which in accordance with

Fed. R. C. Pro. 7(a)(7), prevented Petitioner from commenting on Respondents’ reiteration

of the errors described above.” (Objs. at 6.) C.T.M., however was not prevented from filing

a reply to Respondents’ answer. The show cause order in this case stated C.T.M. could file

a reply within 15 days of Respondents’ answer. (See ECF No. 6). Further, C.T.M. could have


                                               3
Case 3:20-cv-00540-B-BT Document 71 Filed 07/28/20             Page 4 of 8 PageID 2566



filed a motion to extend this time, but she did not do so.

       Finally, C.T.M. argues the Magistrate Judge erroneously denied her discovery requests

and failed to hold an evidentiary hearing. The Magistrate Judge’s order thoroughly explained

her reasons for denying the requested discovery, and C.T.M. does not explain her objections

regarding the denial of her discovery requests. Her conclusory allegations do not establish

that the Magistrate Judge erred. Further, C.T.M. has failed to show she was entitled to an

evidentiary hearing. These objections are overruled.

       2.     C.T.M. objects that she has newly discovered evidence entitling her to

              relief.

       C.T.M. claims she has new evidence that Respondents violated her Fifth Amendment

due process rights by threatening her with criminal prosecution in an attempt to coerce her

into withdrawing her claims. C.T.M. raised this due process claim in her first amended

petition. The Magistrate Judge determined C.T.M. failed to establish a due process claim,

stating:

       In support of this claim, C.T.M. attaches an email from her counsel to
       Respondents asking if Respondents, “have ever indicated to CTM that she may
       be liable to criminal prosecution?,” First Amend. Pet. Ex. 12 at 4, and emails
       from Respondents’ counsel discussing C.T.M.’s counsel’s motion to withdraw
       in the immigration case and stating that “if any representations that have been
       made to the court are now known to you to be false – for example, regarding
       CTM’s claim to be a minor – you have an obligation to correct them.’ Pet.
       Supp. App. 3, 57-3 (ECF Nos. 57-2). These email exchanges fail to establish a
       due process violation.

(ECF No. 68 at 22-23.)


                                             4
Case 3:20-cv-00540-B-BT Document 71 Filed 07/28/20                Page 5 of 8 PageID 2567



       C.T.M. states Respondents have now “proceeded to ‘charge’ Petitioner                  in

Immigration Court with providing false evidence.” (Objs at 6.) In support of her claim she

submits a copy of document Respondents filed in her removal proceedings where

Respondents argue she is inadmissable or deportable because she falsely claimed to be a

minor. (ECF No. 70-3.) This document fails to establish that Respondents have threatened

C.T.M. with criminal prosecution in an attempt to coerce her into withdrawing her claims.

This objection is without merit.

       3.     C.T.M. objects that the Magistrate Judge’s application of the
              Administrative Procedures Act was erroneous.

       C.T.M. objects that the Magistrate erred in determining her claims under the

Administrative Procedures Act because she failed “to recognize the clear errors in

Respondents’ data and Respondents’ clear misinterpretations of the data.” (Objs. at 8-9.) She

also reasserts the claim from her amended petition that Respondents should have considered

her a minor from June 2019 to November 2019 because “when Petitioner presented herself

for entry into the United States the only evidence of her age was her official Birth Certificate

and her statement of her age.” (Id.)

       C.T.M. fails to establish the Magistrate Judge erred in denying her Administrative

Procedure Act claims. Her objections do not establish that Respondents’ decision was

arbitrary or capricious under the APA and, contrary to her assertion that when “Petitioner

presented herself for entry into the United States the only evidence of her age was her official


                                               5
Case 3:20-cv-00540-B-BT Document 71 Filed 07/28/20                 Page 6 of 8 PageID 2568



Birth Certificate and her statement of her age,” (Objs at 8), the Findings, Conclusions, and

Recommendation determined that Border Patrol agents also had her 2014 visa application

with a date of birth showing that she was an adult. As the Findings, Conclusions, and

Recommendation stated:

       [W]hen C.T.M. crossed the San Ysidro Port of Entry, her biometrics were
       compared with her 2014 visa application. Pet. App. 125-26 (ECF No. 32-5).
       CBP officials determined she was the same person who made the visa
       application, but her date of birth on the visa application was November 27,
       1993, which would mean she was 26 years old. CBP officials therefore did not
       transfer her to the ORR, but instead transferred her to ICE custody as an
       adult. Id. 128. The Court finds C.T.M.’s prior visa application provided
       Respondents reasonable suspicion to believe she was an adult.

(ECF No. 68 at 8-9.) C.T.M. fails to establish the Magistrate Judge committed error.

       4.     C.T.M. objects that the Magistrate Judge’s application of the Due Process
              Clause was contrary to Law

       In C.T.M.’s amended petition, she argued, “in order to hold the State liable for

violating plaintiffs’ substantive due process rights, plaintiffs are required to demonstrate that

the State’s conduct “shocks the conscience.” County of Sacramento v. Lewis, 523 U.S. 833,

846 (1998). The government’s actions “violate another's substantive due process rights when

their actions ‘can properly be characterized as arbitrary, or conscience shocking, in a

constitutional sense.’” U.S. v. Guidry, 456 F.3d 493, 506–07 (5th Cir. 2006) quoting Collins

v. City of Harker Heights, 503 U.S. 115, 128 (1992).” (ECF No. 24 at 16.) She now argues this

was an incorrect legal standard. (Objs. at 8.) She states Respondents must instead show that

her detention was “reasonably related to a legitimate government interest,” citing Bell v.


                                               6
Case 3:20-cv-00540-B-BT Document 71 Filed 07/28/20                 Page 7 of 8 PageID 2569



Wolfish, 441 U.S. 520, 539 (1979), and that the “government has little or no interest in

detaining Petitioner as an adult[.]” (Objs. at 9-10.) Respondents however, stated a legitimate

government interest in ensuring that adults are not placed with minors, and C.T.M. has failed

to show Respondents’ decision is not reasonably related to that interest. (See ECF No. 68 at

15.) This objection is overruled.

       5.      C.T.M. objects that the Magistrate Judge’s determination that she is not
               entitled to relief under International Law or the Flores Settlement
               Agreement was contrary to law

       C.T.M. objects that she does not claim that international law creates a private right

of action, but instead “Petitioner argues that Respondents’ failure to treat Petitioner ‘in a fair

and humane manner,’ violates federal common law incorporating the definition of the best

interest of the child under customary international law.” Id. She also claims the Magistrate

Judge’s “evaluation of the facts was inadequate” under the Flores Settlement Agreement.

C.T.M.’s claims under federal common law and the Flores Settlement Agreement are based

on her allegation that she is a minor. However, as stated by the Magistrate Judge, “[b]cause

C.T.M. failed to establish that Respondents unlawfully determined she is an adult, she failed

to show the protections of the Flores Settlement Agreement apply to her.” (ECF No. 68 at

25.) C.T.M.’s objections do not establish that the Magistrate Judge erred in this

determination. Her objections are overruled.

       6.      C.T.M. objects that the Magistrate Judge erred in addressing her claims.

       C.T.M. claims “[t]he Magistrate Judge did not rule on Petitioner’s argument based on


                                                7
Case 3:20-cv-00540-B-BT Document 71 Filed 07/28/20             Page 8 of 8 PageID 2570



Accardi v. Shaughnessy, 347 U.S. 260 (1954), which requires an agency to comply with its own

regulations and policies that are intended to protect constitutional or statutory rights.

Petitioner specifically argued that Respondents had not complied with their Guidelines.”

(Objs. at 10.) Contrary to C.T.M.’s objection, the Magistrate Judge thoroughly addressed her

claim that Respondents violated their own regulations and policies. (See ECF No. 68 at 8-7.)

The Magistrate Judge concluded that:

       Respondents considered the totality of the evidence as required by the TVPRA
       and their own regulations. C.T.M.’s claim that Respondents violated the
       TVPRA and their own regulations should be denied.

(Id. at 17.) This objection is without merit.

                                                II.

       For the foregoing reasons, C.T.M.’s objections are OVERRULED and the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       Signed this 28th day of July, 2020.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                                8
